Citation Nr: 1426820	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1. Entitlement to service connection for the claimed sleep apnea.

2.  Entitlement to an initial compensable rating for the service-connected hallux valgus of the right foot.

3.  Entitlement to an initial compensable rating for the service-connected hallux valgus of the left foot.

4.  Entitlement to an initial rating in excess of 10 percent for the service-connected irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the RO.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's appeal stems from various rating decisions of the RO.  The Veteran appealed a July 2007 rating decision assigning, among other things, a 10 percent rating for the service-connected irritable bowel syndrome and noncompensable ratings for the service-connected hallux valgus of each foot.  The Veteran submitted a VA form 9 in July 2009 requesting a hearing with the Board at the RO.  However, an April 2010 Decision Review Officer (DRO) conference report reflects that the Veteran withdrew his hearing request in lieu of DRO review.  

The Veteran subsequently appealed an August 2011 rating decision denying service connection for sleep apnea.  On his VA form 9 received in January 2013, the Veteran requested a videoconference hearing with the Board.  

The Veteran's representative also submitted a memorandum dated in December 2013 in response to a November 2013 Supplemental Statement of the Case continuing the denial of a rating in excess of 10 percent for the service-connected irritable bowel syndrome indicating that the Veteran would like a videoconference hearing.  

A March 2014 letter reflects that the Veteran was scheduled for a videoconference hearing in April 2014; however, there is no subsequent communication regarding the scheduled hearing located in the paper claims file or electronic record, and it does not appear that this hearing was held or that that Veteran failed to appear.

While a cover sheet reflects that the hearing was withdrawn, this notation is undated and is not supported by other information pertaining to a withdrawal.  There is no communication from the Veteran or his representative located in the paper claims file or electronic record reflecting his intent to withdraw his request for a videoconference hearing.  

Moreover, the Board notes that the notice was sent to the Veteran's address, but to the incorrect state (Massachusetts).  Therefore, it is unclear as to whether the Veteran received notification of this hearing.  He was also scheduled for a hearing at the RO in Boston, Massachusetts and not his home state of Maine.  

As the Veteran has the right to a videoconference hearing, and such hearing must be scheduled by the RO, the claim must be remanded to comply with his request.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), (e), 20.703 (2013). 

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to have the Veteran scheduled for a videoconference hearing before a Veterans Law Judge, at the Regional Office most convenient for him and at the earliest available opportunity. The Veteran and his representative should be notified of the scheduled hearing in a timely fashion. If the Veteran responds indicating that he desires to withdraw his request for a hearing, documentation of this withdrawal should be associated with the claims file.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



